Finch, P. J.
(dissenting). The judgment should be affirmed. The equities are clearly with the plaintiffs. The property of one man should not be taken to make good the losses already incurred by another, unless the latter is either a purchaser for value or has suffered a change of position. The defendant, appellant, had an antecedent debt and had not changed its position, because it had an opportunity under the rules of the post office to stop the returned collateral in transit and reclaim the same, and it was requested to do so while the opportunity existed.
Judgment modified by reducing the amount recoverable against appellant to $25,085, with interest from September 4, 1929, and as so modified affirmed, without costs. Settle order on notice reversing findings inconsistent with this determination, and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded.